DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a cartridge for a digital microfluidics (DMF) apparatus, classified in B01L 3/502792.
II. Claim 41, drawn to a method of selectively removing large volumes of fluid from a digital microfluidic (DMF) apparatus, classified in B01L 2400/0487.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of group II does not require the cartridge of group I in order to be performed.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
A search in the cartridge for a digital microfluidics (DMF) apparatus art would not yield results for the method of selectively removing large volumes of fluid from a digital microfluidic (DMF) apparatus as evidenced by their divergent CPC classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Shoop on 24 May 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 41 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Objections
Claims 1 and 15 are objected to because of the following informalities:  In claim 1, the limitation “a first hydrophobic layer on first dielectric layer” in line 4 should recite “a first hydrophobic layer on the first dielectric layer.” The limitation “a top plate having first side and a second side” in line 5 of claim 1 and line 6 of claim 15 should recite “a top plate having a first side and a second side.”   The limitation “a ground electrode on first side of the top plate” in line 6 of claim 1 and line 7 of claim 15 should recite “a ground electrode on the first side of the top plate.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0144489 to Hoffmeyer et al.  (herein Hoffmeyer) in view of “World-to Digital-Microfluidic Interface Enabling Extraction and Purification of RNA from Human Whole Blood” by Jebrail et al. (herein Jebrail) both documents cited in the IDS’s. 
Regarding claim 1, Hoffmeyer teaches a disposable cartridge (2) used in a digital microfluidics system (i.e. apparatus) (1), the disposable cartridge (2) having a flexible bottom layer (3) and a top layer (4), the disposable cartridge (2) comprising: a dielectric layer (24); a 1st  hydrophobic surface (17’) on the dielectric layer (24); a body (47), corresponding to a top plate having a lower surface (48) (first side) and an upper surface (49) (second side); an electrically conductive material (15) on the lower surface (48) of the body (47); a 2nd hydrophobic surface (17’’) on the lower surface (48) of the body (47) covering the electrically conductive material (15); a gap (6) between the two hydrophobic layers (17’ and 17”); a first sample compartment (21) and a second sample compartment (21) that are on the upper surface (49) of the body (47); a piercing site (41’), corresponding to a first opening between the first sample compartment and the gap (6) and a capillary orifice (41”), corresponding to a second opening between the second compartment and the gap (6), wherein the piercing site (41’) and the capillary orifice (41”) are adjacent to each other; a first inlet connected to plunger (42) in communication with the first sample compartment; and a second inlet connected to plunger (42) in communication with the second sample compartment (see annotated Fig. 9). 

    PNG
    media_image1.png
    414
    889
    media_image1.png
    Greyscale

Hoffmeyer teaches the electrically conductive material (15) is connected to a source of an electric ground potential, in other words functions as a ground electrode ([0089]). While Hoffmeyer does not disclose that the gap (6) (see Fig. 9)  is filled with air it does not require a particular fluid to fill the gap and therefore one of ordinary skill in the art would reasonably consider the gap (6) of Hoffmeyer to meet the limitations of being an “air gap” as recited in the instant claims.
 Hoffmeyer fails to teach the piercing site (41’) and the capillary orifice (41”) adjacent to each other are within about 2 cm or less. However, Hoffmeyer teaches the dimensions of the body (47) of the disposable cartridge (2) to be 6.5 x 8.5 cm; 0.6 – 2.5 cm (see Table 1) and Hoffmeyer does not require the openings of the compartments to be within a certain distance from one another. Therefore, given the dimensions of the body (47), one of ordinary skill in the art would recognize that this gives a distance between openings to the compartments that overlaps the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Hoffmeyer fails to teach wherein the first and second inlets are for a first and second pump connection respectively. 

Hoffmeyer and Jebrail are analogous in the field of digital microfluidics (DMF). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second inlets to the first and second compartments (21) of Hoffmeyer (see Fig. 9) to have first and second pump connections in the manner of Jebrail for the benefit of constructing a system capable of processing dozens of, and perhaps hundreds, of specimens in parallel (see “Conclusions”, Pg. 3861 of Jebrail). 
Regarding claim 2, Hoffmeyer and Jebrail teach all the limitations of claim 1 above. 
As shown in Fig. 9 of Hoffmeyer, the flexible bottom layer (3) is comprised of dielectric layer (24) made of electrically non-conductive material wherein the 1st hydrophobic surface (17’) is on one side and the other side is an exposed bottom surface on the bottom of the disposable cartridge (2) for placing on an electrode array (9) on a bottom substrate (11) (see [0121] and [0127] - [0133]).

Regarding claim 3, Hoffmeyer and Jebrail teach all the limitations of claim 2 above.
As mentioned above, the bottom layer (3), comprised of a dielectric layer (24), is flexible (see Fig. 9 and [0132] of Hoffmeyer).

Regarding claim 4, Hoffmeyer and Jebrail teach all the limitations of claim 2 above. 
As mentioned above, the bottom of the disposable cartridge (2) is one side of the dielectric layer (24) (see Fig. 9, [0121] and [0127] - [0133] of Hoffmeyer).

Regarding claim 5, Hoffmeyer and Jebrail teach all the limitations of claim 1 above. 


Regarding claim 6, Hoffmeyer and Jebrail teach all the limitations of claim 1 above. 
As shown in Fig. 9 of Hoffmeyer, the first and second compartments (21) are formed within the body (47) which corresponds to the top plate as recited in the instant claims. 

Regarding claim 7, Hoffmeyer and Jebrail teach all the limitations of claim 1 above.
As shown in Fig. 9 of Hoffmeyer, the first and second sample compartments (21) extend along the upper surface (49) (corresponding to the second side) of the body (47) (corresponding to top plate). 

Regarding claim 8, Hoffmeyer and Jebrail teach all the limitations of claim 1 above.
Hoffmeyer teaches a clamp (37), corresponding to a top cover, which covers the first sample compartment and the inlet to the first compartment is composed partly within the clamp (37) with an opening in the upper surface (49) of the body (47) (see Fig. 9). 

Regarding claim 9, Hoffmeyer and Jebrail teach all the limitations of claim 1 above.
Hoffmeyer teaches the wherein there is a first microfluidics channel between the piercing site (41’) and the first sample compartment (21) and a second microfluidics channel between the capillary orifice (41”) and the second microfluidic compartment (21) (see annotated Fig. 9 below). 

    PNG
    media_image2.png
    415
    889
    media_image2.png
    Greyscale


Regarding claims 10 and 11, Hoffmeyer and Jebrail teach all the limitations of claim 1 above.
The combination of Hoffmeyer and Jebrail fails to teach wherein the first and second sample compartments are each configured to contain more than 1 mL of fluid and up to 25 mL of fluid. In addition, the combination of Hoffmeyer and Jebrail does not disclose a particular volume of compartments (21) (see Fig. 9), however changing the capacity of the compartments amounts to a change in size/proportion thereby rendering the claim amounts obvious. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 IV A. Changes in Size/Proportion. 

Regarding claim 12, Hoffmeyer and Jebrail teach all the limitations of claim 1 above.
Paragraph [0124] of Hoffmeyer teaches that the material of the body (47) (i.e. top plate) can vary. Table 1 of Hoffmeyer does not teach that the body (47) is made out of acrylic, but does teach that the cover plate (12) can be made of acrylic, thereby providing evidence that acrylic is a known material 

Regarding claim 13, Hoffmeyer and Jebrail teach all the limitations of claim 1 above.
Hoffmeyer discloses that the through holes (ex: piercing site (41’), capillary orifice (41”) of Fig. 9) of the body (corresponding to top plate) is configured as a loading site for transferring process liquids, reagents or samples into the gap (see [0027]). 

Regarding claim 14, Hoffmeyer and Jebrail teach all the limitations of claim 1 above. 
Hoffmeyer does not limit the type of reagent that can be stored in compartments (21) (see Fig. 9). Therefore it would be obvious to one of ordinary skill in the art that reagent compartment of Hoffmeyer is capable of storing freeze-dried reagents. 

Regarding independent claim 15, Hoffmeyer teaches a disposable cartridge (2) used in a digital microfluidics system (i.e. apparatus) (1), the disposable cartridge (2) having a flexible bottom layer (3) and a top layer (4), the disposable cartridge (2) comprising: a dielectric layer (24) with one side being the exposed bottom side of the disposable cartridge for placing on an electrode array (9); a 1st  hydrophobic surface (17’) on opposite side of exposed bottom of the dielectric layer (24); a body (47), corresponding to a top plate having a lower surface (48) (first side) and an upper surface (49) (second side); an electrically conductive material (15) on the lower surface (48) of the body (47); a 2nd hydrophobic surface (17’’) on the lower surface (48) of the body (47) covering the electrically conductive material (15); a gap (6) between the two hydrophobic layers (17’ and 17”) that is has a height of 200 to 2000 micrometers (see Table 1); a first sample compartment (21) and a second sample compartment (21) that are on the upper surface (49) of the body (47); a piercing site (41’), corresponding to a first opening 

    PNG
    media_image1.png
    414
    889
    media_image1.png
    Greyscale

Hoffmeyer teaches the electrically conductive material (15) is connected to a source of an electric ground potential, in other words functions as a ground electrode ([0089]). While Hoffmeyer does not disclose the gap (6) (see Fig. 9)  is filled with air it does not require a particular fluid to fill the gap and therefore one of ordinary skill in the art would reasonably consider the gap (6) of Hoffmeyer to meet the limitations of being an “air gap” as recited in the instant claims. 
In addition, Hoffmeyer fails to teach the piercing site (41’) and the capillary orifice (41”) adjacent to each other are within about 2 cm or less. However, Hoffmeyer teaches the dimensions of the body (47) of the disposable cartridge (2) to be 6.5 x 8.5 cm; 0.6 – 2.5 cm (see Table 1) and Hoffmeyer does not require the openings of the compartments to be within a certain distance from one another. Therefore, given the dimensions of the body (47), one of ordinary skill in the art would recognize that this gives a 
However, Hoffmeyer fails to teach wherein the first and second inlets are for a first and second pump connection respectively. 
Jebrail teaches wherein each inlet (connector tube) in communication with a sample compartment (transfer tube 1) is connected to a peristaltic pump (see Abstract and Fig. 1a, Pg. 3856-3857). 
Hoffmeyer and Jebrail are analogous in the field of digital microfluidics (DMF). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second inlets to the first and second compartments (21) of Hoffmeyer (see Fig. 9) to have first and second pump connections in the manner of Jebrail for the benefit of constructing a system capable of processing dozens of, and perhaps hundreds, of specimens in parallel (see “Conclusions”, Pg. 3861 of Jebrail). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797